EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment with the Request for Continuing Examination (RCE) of March 3, 2022 has been ENTERED.

It is noted that claim 12 stands CANCELLED.

The replacement drawing sheet of September 27, 2021 has been APPROVED.

The drawings of June 7, 2019 as corrected by the drawings of the replacement drawing sheet of September 27, 2021 have been accepted as FORMAL.

Applicant’s submission of the “CERTIFICATION AND REQUEST FOR CONSIDERATION UNDER THE AFTER FINAL CONISDERATION PILOT PROGRAM 2.0,” form PTO/SB/434 (05-13), was NOT appropriate since upon the submission of the RCE, the application is no longer in an after-final status.

The use of the terms WiMAX®, 3GPP®, Bluetooth®, ZigBee®, and Z-wave® (pages 16-17 of the specification), each of which is a trade name or a mark used in commerce, has been noted in this application. Each use of one these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Applicant is hereby urged to correct the uses of the trademarks listed above in the specification in respect for the property rights of the markholders of each of these trademarks.
As an example of format and of the use of generic terminology for a trademark, please note the following: Kleenex®, a trademark of Kimberly-Clark Corporation for facial tissues.  In this example, “facial tissues” is the generic terminology.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 and 13-25 are allowable over the prior art of record due to the amendment of March 3, 2022, and due to the remarks with that amendment, which marks are taken as being persuasive.
All rejections and objections in this application have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648